

113 S1608 IS: SelectUSA Authorization Act of 2013
U.S. Senate
2013-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1608IN THE SENATE OF THE UNITED STATESOctober 29, 2013Mr. Schatz introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo authorize appropriations for the SelectUSA Initiative, and for other purposes.1.Short titleThis Act may be cited as the
			 SelectUSA Authorization Act of
			 2013.2.SelectUSA
			 Initiative definedIn this
			 Act, the term SelectUSA Initiative means the SelectUSA
			 Initiative established by Executive Order 13577 of June 15, 2011.3.Authorization of
			 appropriations for the SelectUSA initiativeThere is authorized to be appropriated for
			 the SelectUSA Initiative $17,000,000 for each of fiscal years 2014 through
			 2018.4.Reports and
			 notifications to Congress(a)In generalNot later than December 31 of 2014, 2015, 2016,
			 2017, and 2018, the
			 Secretary of Commerce shall submit to Congress a report on the activities of the SelectUSA
			 Initiative during the preceding fiscal year.(b)ContentsEach report submitted under subsection (a) shall include, for the period covered by the report, the
			 following:(1)A description of the outreach activities of the SelectUSA Initiative and the amounts used by the SelectUSA Initiative for such activities.(2)The number of
			 foreign firms that relocated to the United States as a result of the activities of the SelectUSA Initiative.(3)A description of the progress made by the United States in increasing its share of foreign direct investment from the Asia and Pacific regions.(4)Any findings that are made by the SelectUSA
			 Initiative in conducting its activities and are relevant to promoting the
			 United States as a destination for the location of foreign direct investment.